Title: From George Washington to Richard Humpton, 25 December 1782
From: Washington, George
To: Humpton, Richard


                        
                            Sir
                            Hd Qrs Decr 25 1782
                        
                        The Recruits raised from among the Prisoners of War are to be sent on as soon as possible to the
                            Army—Immediately therefore on the Recet of this you will please to have them put under the direction of a proper number of
                            the most prudent Officers you have under your Command, and sent to Princeton, where Officers will be orderd to attend and
                            bring them forward.
                        As I believe there is no issuing Store between Philadelphia and Pumpton you will have them furnished with
                            Provision to carry them to the latter place, and you will apply to the Quarter Mr General or his Deputy for the necessary
                            assistance to convey their Provision & baggage to the Army.
                        Previous to their March you will send an Express to General Hazen who commands at Pumpton acquainting him of
                            the time they will arrive at Princeton that he may order the Officers who are to take charge of them from that place to be
                            there in proper time.
                        You will give the necessary instructions to the Officer you send to observe the Strength Regularly on the
                            march and to take any precaution against desertion.

                    